Exhibit FIRST AMENDMENT TO LOAN AGREEMENT THIS FIRST AMENDMENT TO LOAN AGREEMENT (the "Amendment"), dated as of November 11, 2008, is between CONSOLIDATED MORTGAGE, LLC, a Nevada limited liability company ("Borrower") and DESERT CAPITAL TRS, INC., a Delaware corporation (the "Lender"). RECITALS: A. Borrower and Lender entered into that certain Loan Agreement dated as of November 21, 2007 (as the same may be amended or otherwise modified from time to time, the "Agreement"). B. Pursuant to the Agreement, Borrower executed that certain Promissory Note dated as of November 21, 2007, payable to the order of Lender in the original principal amount of $15,500,000.00 (as the same may renewed, extended or otherwise modified from time to time, the "Note"). C. The payment and performance of the liabilities and obligations of Borrower under the Loan Documents (as defined in the Agreement), including without limitation, the indebtedness evidenced by the Note, are secured by that certain Pledge Agreement dated November 21, 2007 between Sandstone Equity Investors, LLC, a Delaware limited liability company ("Sandstone") (such Pledge Agreement as the same may be amended, supplemented or modified from time to time is hereinafter referred to as the "Pledge Agreement"). D. Borrower has requested and Lender has agreed, subject to the terms and conditions set forth herein, to modify certain terms of the Agreement. E. Borrower and Lender now desire to amend the Agreement as hereinafter set forth. NOW, THEREFORE, in consideration of the premises herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I Definitions Section 1.01Definitions.Capitalized terms used in this Amendment, to the extent not otherwise defined herein, shall have the same meanings as in the Agreement, as amended hereby. ARTICLE II Amendments Section 2.01Amendment to Section 8.Effective as of the date hereof, Section 8 of the Agreement is hereby amended and restated to read in its entirety as follows: 8. Financial Covenants.Until the Note and all other obligations and liabilities of Borrower and Buyer under this Loan Agreement, the other Loan Documents and the Purchase Agreement are indefeasibly paid and finally satisfied in full, Borrower will maintain the following financial covenants: (a) Net Worth. Borrower will maintain, at all times, its total assets (as adjusted by adding back all non-cash charges) less its total liabilities in an amount not less than $2,500,000. (b) Fixed Charge Coverage Ratio. Borrower will maintain as of the end of each fiscal year commencing December 31, 2008, a ratio of (a) net income after taxes plus depreciation, amortization, other non-cash expenses, interest expense, lease expense and installment payments made pursuant to Section 2.2(b) of the Purchase Agreement for the 12 month period ending with such fiscal year, less any Distributions during such 12 month period, to (b) interest expense, lease expense, installment payments made pursuant to Section 2.2(b) of the Purchase Agreement, current maturities of long-term debt and current maturities of long-term leases for such 12 month period, of not less than 1.0 to 1.0. (c) Cash Balance. Borrower will maintain an unrestricted available cash balance in an amount not less than $250,000 as of the end of each calendar quarter. ARTICLE III Conditions Precedent Section 3.01Conditions.The effectiveness of this Amendment is subject to the satisfaction of the following conditions precedent: (a) Lender shall have received all of the following, each dated (unless otherwise indicated) the date of this Amendment, in form and substance satisfactory to Lender: (i) Note. The Modification of Note Agreement executed by Borrower in substantially the form of Annex1 hereto; and (ii) Additional Information. Lender shall have received such additional documents, instruments and information as Lender or its legal counsel, Locke Lord Bissell & Liddell LLP may request; and (b) The representations and warranties contained herein and in all other Loan Documents, as amended hereby, shall be true and correct as of the date hereof as if made on the date hereof; (c) After giving effect to this Amendment and the Modification of Note Agreement, no default or Event of Default shall be continuing; and (d) All proceedings taken in connection with the transactions contemplated by this Amendment and all documents, instruments, and other legal matters incident thereto shall be satisfactory to Lender and its legal counsel, Locke Lord Bissell & Liddell LLP. ARTICLE
